DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 2, 5, 9-13 and 16 are pending and presented for examination. Claims 1, 9 and 16 were amended & claims 3, 4 and 14 were cancelled via the instant amendment dated 24 June 2022 which is acknowledged and entered.

Response to Arguments
	Applicant’s remarks dated 24 June 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
	The rejection of claims 1, 2, 5 and 9-13 under 35 U.S.C. 103 over Huang in view of Cooper is WITHDRAWN over the instant amendment as the combination of references introduces more steps than those claimed. Now that the claim utilizes the transitional phrase “consisting of” in the preamble, the claim is closed to “any element, step, or ingredient not specified in the claim” (See MPEP 2113.03). As is the dependent rejection of claim 16 over the same in further view of Kara.

	The rejection of claims 1, 2, 5 and 9-13 under 35 U.S.C. 103 over Peterson in view of Huang is WITHDRAWN over the instant amendment as the combination of references introduces more steps than those claimed. Now that the claim utilizes the transitional phrase “consisting of” in the preamble, the claim is closed to “any element, step, or ingredient not specified in the claim” (See MPEP 2113.03). As is the dependent rejection of claim 16 over the same in further view of Kara.

	The rejection of claims 1, 10, 12 and 16 under Kara in view of Cooper is WITHDRAWN over the instant amendment as the combination of references introduces more steps than those claimed. Now that the claim utilizes the transitional phrase “consisting of” in the preamble, the claim is closed to “any element, step, or ingredient not specified in the claim” (See MPEP 2113.03).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This amendment is to correct an antecedent basis issue.

The application has been amended as follows: 
	In claim 1, line 8 please add --multi-walled-- between “the” and “carbon nanotubes”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, none of the cited prior art either alone or in combination discloses a method for growing MWCNTs having at least 95% purity via a method that only performs the steps of continuously depositing catalyst on a constantly moving substrate, forming MWCNTs thereon, separating the MWCNTs from the substrate, and collecting the MWCNTs wherein the substrate constantly moves sequentially between all of these steps. US Patent No. 9499904 to Shibuya is newly cited and is considered the closest piece of prior art as it makes CNTs (MWCNTs) of 99.9% purity using a constantly moving substrate, however, Shibuya requires additional aspects of providing a catalyst activator, a cleaning step, a controlled cooling step, various purge gas steps, as these are in addition to what is in instant claim 1, Shibuya is not prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759